Citation Nr: 1505769	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right shoulder rotator cuff tendonitis with degenerative joint disease.
 
2.  Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff tendonitis with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active duty service from May 1954 to May 1974. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

When this case was previously before the Board in June 2014, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the Board's remand, the Veteran was afforded a VA examination in July 2014.  The Veteran submitted a statement in December 2014 that he believed that the VA examination was inadequate.  The Veteran stated that the examiner indicated that his shoulder condition had improved.  He stated that this was not the case as his shoulder condition had continually gotten worse.  He stated that he was not afforded enough time with the examiner nor was he given a thorough examination.  The Veteran requested a new examination.  The Veteran also stated that he was never treated by a private doctor or medical facility and requested that all of his records from the VA medical center (VAMC) be obtained.

The Board notes that the Veteran's representative submitted the aforementioned statement with a cover page that stated it was a response to the supplemental statement of the case of December 2014, "no waiver", and "order a new [VA examination] VAE". 

In light of this contention, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral shoulder rotator cuff tendonitis with degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding VA medical records.
 
2.  The Veteran should be scheduled for a VA evaluation to ascertain the current nature and severity of his service-connected shoulder disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3.  Then, the AOJ should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




